963 A.2d 810 (2008)
197 N.J. 418
OFP, L.L.C., a New Jersey Limited Liability Company, Plaintiff-Appellant,
v.
The STATE of New Jersey, Defendant-Respondent.
A-76 September Term 2007
Supreme Court of New Jersey.
Argued September 23, 2008.
Decided December 9, 2008.
Brian J. Mulligan, Trenton, argued the cause for appellant (Sterns & Weinroth, attorneys; Vincent J. Paluzzi and Jason T. Stypinski, on the briefs).
Barbara L. Conklin, Deputy Attorney General, argued the cause for respondent (Anne Milgram, Attorney General of New Jersey, attorney; Patrick DeAlmeida and Nancy Kaplen, Assistant Attorneys General, of counsel; Ms. Conklin, Dean Jablonski and Lewin J. Weyl, Deputy Attorneys General, on the briefs).
Kathleen Jackson Shrekgast, submitted a brief on behalf of amicus curiae New Jersey Highlands Coalition (Julia LeMense, Director, Eastern Environmental Law Center, attorney; Ms. Jackson Shrekgast, John D. Echeverria and Marc R. Poirier, members of the District of Columbia Bar, on the brief).
Edward D. McKirdy, Morristown, submitted a brief on behalf of amici curiae Pacific Legal Foundation, Vikkie Karcher Siegal and the American Association of Small Property Owners (McKirdy and Riskin, attorneys).
PER CURIAM.
The judgment is affirmed, substantially for the reasons expressed in Judge Skillman's opinion of the Appellate Division, reported at 395 N.J.Super. 571, 930 A.2d 442 (2007).
For affirmanceChief Justice RABNER, and Justices LONG, LaVECCHIA, ALBIN, WALLACE, RIVERA-SOTO and HOENS7.
OpposedNone.